The offense is theft of hogs; the punishment, confinement in the penitentiary for two years.
No bills of exception are brought forward.
Appellant contends the evidence is insufficient. We are unable to agree with him. About the 5th day of July, 1935, Howard Rhoades lost thirty-three hogs from his pens in Deaf Smith County, Texas. The following day he observed tracks of men around the pens. He also found the tracks of an automobile. He testified: "It looked as though it might have been a six-wheel trailer — six-wheel truck." Another witness testified that the tracks showed that there were four wheels on the rear of the truck, "two on each side close together." On the 6th of July, 1935, according to the testimony of a State Highway Patrolman of the State of New Mexico, he saw appellant and another man near Raton, New Mexico, driving a truck which was loaded with thirty hogs. On the same day appellant and his companions sold the hogs to Gilbert Sefton of Raton, New Mexico, who testified that he purchased thirty-two hogs from appellant's companion, and that appellant was present at the time. On the day he bought the hogs Sefton sent them to Pueblo, Colorado, and sold them to Nickles Packing Company. The owner recovered about twenty of said hogs from said company. The truck in which appellant and his companions traveled to New Mexico was equipped with six Sieberling tires. An officer testified that he measured the tracks found at the pens from which the hogs had been taken. He said in effect that in size and character they were the same as those made by the truck.
Appellant did not testify but introduced witnesses whose testimony raised the issue of alibi.
The judgment is affirmed.
Affirmed. *Page 198 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
MORROW, P. J., absent.